 Case 2:20-cv-05732-PSG-ADS Document 63 Filed 03/17/21 Page 1 of 2 Page ID #:1117



 1
 2                                                            3/17/2021
 3                                                                gga



 4                                                          link to docket 41
 5
 6
 7
 8
 9                     UNITED STATES DISTRICT COURT

10                    CENTRAL DISTRICT OF CALIFORNIA
11
12   JOSE LUIS BOBADILLA                   Case No.: 2:20-cv-05732 PSG (ADSx)
13                     Plaintiff,
                                           JUDGMENT DISMISSING
14        vs.                              PLAINTIFF’S CLAIMS AGAINST
                                           DEFENDANTS THE BANK OF
15   SECURITYNATIONAL MORTGAGE             NEW YORK MELLON FKA THE
     COMPANY, (A Utah Corporation –        BANK OF NEW YORK, AS
16                                         TRUSTEE FOR THE
     Lender); THE BANK OF NEW YORK
17   MELLON FKA THE BANK OF NEW            CERTIFICATE HOLDERS CWALT,
     YORK, (Lender), as trustee for        INC. ALTERNATIVE LOAN TRUST
18   Certificate Holders of CWALT, Inc.,   2005-85CB, MORTGAGE PASS-
     Alternative Loan Trust 2005-85CB,     THROUGH CERTIFICATES,
19                                         SERIES 2005-85CB AND NEWREZ
     Mortgage Pass-Through Certificates,   LLC DBA SHELLPOINT
20   Series 2005-85CB; CWALT Inc.;
     “BONY”, (A Trustee for CWALT, Inc);   MORTGAGE SERVICING
21   SHELLPOINT MORTGAGE
     SERVICING; NATIONAL DEFAULT
22   SERVICING CORPORATION; AND
23   DOES 1 through 25, Inclusive,
24
                       Defendants.
25
26
27
28

                               JUDGMENT
 Case 2:20-cv-05732-PSG-ADS Document 63 Filed 03/17/21 Page 2 of 2 Page ID #:1118



 1          Pursuant to: (1) the Minute Order entered by this Court on November 17,
 2   2020 [ECF Doc. No. 51] granting the motion to dismiss filed by defendants The
 3   Bank of New York Mellon fka The Bank of New York, as Trustee for the
 4   Certificate Holders CWALT, Inc. Alternative Loan Trust 2005-85CB, Mortgage
 5   Pass-Through Certificates, Series 2005-85CB (also named as “BONY”)
 6   (“BNYM”), and NewRez LLC dba Shellpoint Mortgage Servicing, erroneously
 7   sued as “Shellpoint Mortgage Servicing” (“Shellpoint”); and (2) the Minute Order
 8   entered by this Court on January 5, 2021 [ECF Doc. No. 55] dismissing Plaintiff’s
 9   claims against BNYM and Shellpoint with prejudice,
10          IT IS HEREBY ORDERED that JUDGMENT is hereby entered in favor
11   of BNYM and Shellpoint and against Plaintiff, who shall take nothing by way of
12   this action.
13          IT IS FURTHER ORDERED that BNYM and Shellpoint shall be entitled
14   to recover their costs of suit.
15
             March 17, 2021
16   DATED: _________________               _____________________________
17                                          Hon. Philip S. Gutierrez

18
19
20
21
22
23
24
25
26
27
28                                          —1—
                                       JUDGMENT
